185 F.2d 678
William T. BOHANNON, an Infant, by his guardian ad litem, O. Raymond Basile, Libellant-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 99.
Docket 21811.
United States Court of Appeals Second Circuit.
Argued December 12, 1950.
Decided January 2, 1951.

Appeal from the United States District Court for the Southern District of New York.
From a decree in a suit in admiralty brought by libellant, William T. Bohannon, an infant, by his guardian ad litem, O. Raymond Basile, against the United States for damages sustained by the said William T. Bohannon while a crew member on respondent's ship, the libellant appeals.
George J. Engelman, New York City, for libellant-appellant.
Irving H. Saypol, U. S. Atty., New York City, Joseph M. Brush and Edward C. Kalaidjian, all of New York City, Barry, Wainwright, Thacher & Symmers, of counsel, for respondent-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Leibell, J., 92 F. Supp. 700.